Exhibit MAXXAM INC. TAX ALLOCATION AGREEMENT WITH THE PACIFIC LUMBER COMPANY, SCOTIA PACIFIC HOLDING COMPANY AND SALMON CREEK CORPORATION OF MARCH 23, This Agreement is made as of March 23, 1993, between MAXXAM Inc. (“Parent”), a Delaware corporation, The Pacific Lumber Company (“Pacific Lumber”), a Delaware corporation, Scotia Pacific Holding Company (“Scotia”), a Delaware corporation and Salmon Creek Corporation (“Salmon Creek”), a Delaware corporation. WHEREAS, Pacific Lumber is currently a member of the affiliated group within the meaning of Section 1504(a) of The Internal Revenue Code of 1986 (the “Code”)of which Parent is the common parent corporation (the “Group”); and WHEREAS, pursuant to a tax allocation agreement dated as of May 21, 1988 (the “May 88 Agreement”), Parent and certain of its then existing subsidiaries including Pacific Lumber established a Tax Allocation Method, as hereinafter defined. As used herein, the term “Tax Allocation Method” shall mean a method for allocating the consolidated tax liability of a group among its members and for reimbursing the group's parent for the payment of such liability; and WHEREAS, on March 23, 1993, Scotia issued its capital stock to Pacific Lumber (the “Scotia Incorporation”) and on March 23, 1993, Salmon Creek issued its capital stock to Pacific Lumber (the “Salmon Creek Incorporation”); and WHEREAS, as of March 23, 1993, as a consequence of the Scotia Incorporation, Scotia became a member of the Group and as of March 23, 1993, as a consequence of the Salmon Creek Incorporation, Salmon Creek became a member of the Group; and WHEREAS, from time to time, Pacific Lumber may incorporate a Restricted Subsidiary (as hereinafter defined) which may become a member of the Group; and WHEREAS, Parent, Pacific Lumber, Scotia and Salmon Creek desire to establish a Tax Allocation Method which includes Scotia, Salmon Creek and any Restricted Subsidiary (in the case of a Restricted Subsidiary, as of the time that it becomes a member of the Group). NOW, THEREFORE, in consideration of the promises and of the mutual agreements and covenants contained herein, Parent, Pacific Lumber, Scotia and Salmon Creek hereby agree as follows: 1. (a) Scotia and Salmon Creek agree to be included in, and Parent agrees to file, a consolidated Federal income tax return for all taxable years in which Parent, Scotia and Salmon Creek are eligible to file consolidated returns as part of an affiliated group of corporations as such term is defined in section 1504 of the Code. (b) Pacific Lumber shall cause any Restricted Subsidiary to become a party to this Agreement at the time that it becomes a member of the Group. Restricted Subsidiary shall mean a Restricted Subsidiary as defined in the indenture dated as of March 23, 1993 by and between Pacific Lumber and the First National Bank of Boston, as Trustee, for Pacific Lumber's $235 million senior Notes due 2003 (the “Indenture”). Pacific Lumber shall cause any such Restricted Subsidiary to agree to be included in Parent's consolidated Federal income tax return for all taxable years during which such Restricted Subsidiary is eligible to be included in Parent's consolidated Federal income tax return. 2.
